DETAILED ACTION
This communication is in response to the claims filed on 03/01/2022.
Application No: 17/080,468.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Reasons for allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 


The representative claim 1 distinguish features are underlined and summarized below: 
 	A communication method comprising: 
sending, by a first management unit, first subscription information to a second management unit,
 wherein the first subscription information comprises a statistical granularity, and the first subscription information indicates reporting status information of a first network component based on the statistical granularity; 
receiving, by the second management unit, the first subscription information from a first management unit; 
generating, by the second management unit, a first notification message, 
wherein the first notification message carries tenant service instance information and status information of the network component, the tenant service instance information is associated with the status information of the network component, and the status information of the network component comprises fault information and/or performance information; 
sending, by the second management unit, the first notification message to the first management unit, wherein the network slice instance comprises the network component: receiving, by the first management unit, the first notification message from the second management unit,
 wherein the first notification message carries tenant service instance information and the status information of the first network component, the tenant service instance information corresponds to the status information of the first network component, and 
the status information of the first network component comprises at least one of fault information and performance information; 
sending, by the first management unit, second subscription information to a third management unit, wherein the second subscription information comprises the statistical granularity, and the second subscription information indicates reporting status information of a second network component based on the statistical granularity; 
 	receiving, by the first management unit, a second notification message from the third management unit, wherein the second notification message carries the tenant service instance information and the status information of the second network component, the tenant service instance information corresponds to the status information of the second network component, and 
the status information of the second network component comprises at least one of fault information and performance information; and
 determining, by the first management unit, status information of a network slice instance based on the tenant service instance information, the status information of the first network component and the status information of the second network component, 
wherein the status information of the network slice instance corresponds to the tenant service instance information, and the network slice instance comprises the first network component and the second network component.


 The representative claim 5 distinguish features are underlined and summarized below:
 A communication method comprising:
receiving, by a second management unit, first subscription information from a first management unit that manages a network slice instance,
wherein the first subscription information comprises a statistical granularity,
and the first subscription information indicates reporting status information of a
network component based on the statistical granularity;
generating, by the second management unit, first notification message,
wherein the first notification message carries tenant service instance information and status information of the network component,
wherein the tenant service instance information is associated with the status information of the network component, and
wherein the status information of the network component comprises fault information and/or performance information; and
sending, by the second management unit, the first notification message to the first management unit, wherein the network slice instance comprises the network component.


The representative claim 16 distinguish features are underlined and summarized below: 
 An apparatus comprising at least one processor and a transceiver, 
Wherein the transceiver is configured, in coordination with the at least one processor, to:
	receive first subscription information from a first management unit, wherein the first subscription information comprises a statistical granularity, and 
the first subscription information indicates reporting status information of the network component based on the statistical granularity; and
	send a first notification message to the first management unit that manages
a network slice instance, wherein the network slice instance comprises the network
component; and
the at least one processor is configured to generate the first notification message,
wherein the first notification message carries tenant service instance information and status information of a network component, wherein the tenant service instance information is associated with the status information of the network component, and the status information comprises fault information and/or performance information. 


Applicant's independent claim 1 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly, other independent claims 5 and 16 comprises a particular combination of underlined features in combination with other recited limitations with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
 

Prior Art References  
The closest combined references of YOO, Perry and Myhre teaches following:
YOO (US 20170289791 A1) teaches a communication method and apparatus using a network slice. A method of performing communication on a control plane of a network system including an access network and a core network may receive an attach request from a user equipment, may perform a mutual authentication with the user equipment in response to the attach request, may retrieve a subscription profile for the user equipment in response to the attach request, when the mutual authentication is completed, and may determine a network slice for the user equipment based on the subscription profile.

Perry (US 7693976 B2) teaches a method and apparatus for granular management of network resources by accessing network device resources through associated references. In one embodiment, the references are group names, and one or more resources (i.e., a resource collection) within each network device in a telecommunications network may be linked with one or more group names. Group names (or other types of references) may then be used to limit a user's access to particular network device resources. That is, a user may only have access to those resources associated with group names to which the user has access. Over time, network device resources may be associated or disassociated with particular group names. As a result, group names provide users with dynamic access to network device resources. In one embodiment, the groups to which a user has access are defined within a user profile associated with the user. Grouping network device resources, therefore, allows for a granular view of each network device in the network by limiting a user's access to those resources corresponding to group names listed in their user profile. As one example, grouping may allow for customer network management--that is a customer's view is limited to only those network device resources for which they have subscribed.

Myhre (US 20180376407 A1 ) teaches a method to enable network slice aware access control in a wireless communication system. In some embodiments, the method includes adding network slice configuration information (NSCI) to the system information (SI) (e.g., 

However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined. In particular, 
generating, by the second management unit, a first notification message, 
wherein the first notification message carries tenant service instance information and status information of the network component, the tenant service instance information is associated with the status information of the network component, and the status information of the network component comprises fault information and/or performance information; 
the status information of the second network component comprises at least one of fault information and performance information; and
 determining, by the first management unit, status information of a network slice instance based on the tenant service instance information, the status information of the first network component and the status information of the second network component, 
wherein the status information of the network slice instance corresponds to the tenant service instance information, and the network slice instance comprises the first network component and the second network component.

YOO teaches a communication method and apparatus using a network slice; However YOO failed to teach one or more limitations including,
 generating, by the second management unit, a first notification message, 
wherein the first notification message carries tenant service instance information and status information of the network component, the tenant service instance information is associated with the status information of the network component, and the status information of the network component comprises fault information and/or performance information; 
the status information of the second network component comprises at least one of fault information and performance information; and
 determining, by the first management unit, status information of a network slice instance based on the tenant service instance information, the status information of the first network component and the status information of the second network component, 
wherein the status information of the network slice instance corresponds to the tenant service instance information, and the network slice instance comprises the first network component and the second network component.

	Perry and Myhre alone or combined failed to cure the deficiency of YOO.

	Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims. 

The present invention provides an improved method for network slice instance management. Further, a network slicing technology means that a network is abstracted logically as one or more network slices, each network slice provides a series of logical network functions (such as enhanced mobile broadband communication, massive machine type communication), and one network slice may meet a connection communication service requirement of one type of use cases or one use case. The next-generation mobile communications system may include a large quantity of network slices that satisfy different connection capabilities. This application provides a communication method, an apparatus, and a system, to improve network slice instance management efficiency. Further, In the embodiments of this application, a method for managing and monitoring a network slice instance on a granularity of a tenant service instance is introduced, improving network slice instance management efficiency.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-779. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645